PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/155,804
Filing Date: 15 January 2014
Appellant(s): Peter Stelzer et al.



__________________
Robert W. Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  There are no “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Arguments concerning at least independent claim 1.
A. Appellant argues that no proper modification of Bravo in view of Dempski and Schon would have been reasonably understood by one of ordinary skill in the art with regards to the claims.  The Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bravo discloses a method for the visual technical support of manual order- picking processes through a device with a mobile unit (Figure 1 ‘170(x)’, [0035] “a number of mobile display devices (MDDs) 170” and Figures 4, 5) having an optical sensing detection device (Figure 5 ‘198’ which includes '208' as in Figure 8, [0039] “208 in this embodiment is configured as a camera”), an optical display device (Figure 5, [0035] “lenses 180 and 182”), a data processing device (Figures 7, 8; [0036] “microcontroller 188”; [0039] “microcontroller 204”) and a data interface for wireless connection to a stationary electronic data-processing system (Figure 8 ‘202’, [0039] “communication circuit 202”; Figure 10 ‘126’, [0046] “information may be passed between the MDD 170 and the control system 102 through the communication network 126”), wherein the stationary data-processing system includes product management software (Figure 1 ‘124’, [0028] “Program instructions 124”) and a connection device for the mobile unit ([0046] “information may be passed between the MDD 170 and the control system 102 through the communication network 126”), the method comprising: transmitting assigned directions to objects from the data-processing system to the mobile unit ([0059] “the processing circuit 106 can determine the best route through the store 100 which allows the user to obtain all of the products in the list. The program instructions used to identify the best route may be based upon minimizing the time required to obtain all of the products on the provided list” and Figure 14 wherein directions to an object are displayed on the wearable mobile unit; regarding the displayed information of Figure 14: [0058] “The indicia 300 show the user the route to the dog biscuits within the store 100”); cyclically receiving navigation data, which is transmitted in the form of directions, on the optical display device of the mobile unit, wherein the navigation data for the mobile unit is based on a comparison of data from the mobile unit with: reference data or model data stored in the data-processing system or in the mobile unit; and a position of a current target object of the assigned list of goods of the mobile unit; (Figure 14; Figure 12, [0057] “the processing circuit 106 at step 276 determines the best route from the user location to the product location. Additionally, the perspective of the user is determined based upon the user data from step 272. Based upon the determined route and perspective data, the processing circuit 106 generates indicia rendering data which may be used to render the indicia onto the lenses 180 and 182 and transmits the rendering data for the indicia to the MDD 170 through the communications network 126 at step 278.” [0060] “If the user is not at the product location, then the process returns to the step 272 and updates the indicia rendered onto the lenses 180 and 182.”, [0055] “obtains user data at step 272. The user data includes the location and orientation of the MDD 170”, [0057] “the processing circuit 106 at step 276 determines the best route from the user location”, [0054] “location database 118 to be searched to ascertain the location of the product”; [0057] “the processing circuit 106 at step 276 determines the best route from the user location to the product location”; Figure 12, ‘270’ to ‘284’, [0040] “digital model 110 of the store 100 may be stored within the memory 108 at the step 222. The digital model 110 preferably identifies the floor plan of the store 100 along with the location of shelves and mobile displays. In one embodiment, the digital model 110 is a three dimensional model. Maintenance of the digital model 110 may be automated. For example, store fixtures may be equipped with identification devices, active or passive, which can be used to track the location of the fixture within the store 100 using the communications network 126.”; [0050] “Because the location of the transmitters 130 is known, the position of the newly integrated MDD 170 may be determined” Figure 14 [0058] “The indicia 300 show the user the route to the dog biscuits within the store 100” [0059] “Additionally, an informational message 304 is projected onto the lenses 180 and 182. The message can be used to specifically identify the product located.”).
Bravo does not explicitly disclose an order comprising an assigned list of goods and not transmitting navigation information for a next object of the  list of goods of the mobile device  until: the current target object or a placeholder replacement object for the current target object is detected by the optical sensing detection device of the specific mobile device; the data processing device identifies the detected current target object or placeholder replacement object for the current target object; and the movement of the detected current target object or placeholder replacement object for the current target object from a storage location to a target location is detected and logged.  
However, Bravo discloses determining and transmitting to the mobile unit the best route through the facility which allows the user to obtain all of the products in a list ([0059]) and Schon further teaches transmitting a picklist to a mobile unit (list of items to be picked) in for example, paragraph [0060] which recites in part “The master computer system 320, through program 323, proceeds to identify items in database 322 that are needed to fill the order, and generates a picklist for the order. This picklist is then transmitted to a pallet 330 via RF transmitter 314.”  Further, in paragraph [0064], Schon teaches displaying the location of each item to be picked (the list with objects’ locations). The picklist in Schon includes locations of the objects which can be picked in the most efficient manner [0061], thus Schon teaches an order comprising an assigned route-optimized list of goods.  Schon further discloses graphically displaying directions to items to be picked ([0065]).   In addition, Schon discloses detecting target object or placeholder for object (Schon Abstract, Figure 5 ‘508’), confirming detection (Figure 5 ‘509’‘510’), detecting and logging retrieval of object (Figure 5, ‘511’) and then sending new navigation instructions for the next item (Figure 5, ‘514’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Schon in the system and methods disclosed by Bravo in order to reduce errors when fulfilling orders.  Specifically the detection/verification/logging of an item retrieval event by Schon is the basis for the negative limitation of “not transmitting…until”, it is to reduce errors involved in picking a picklist, whereby the next set of instructions are not sent until the current pick is detected and verified. 
Bravo does not explicitly disclose using data from the optical sensing detection device of the mobile unit for comparison. 
 However, Bravo discloses a mobile device, in the form of wearable eyeglasses, comprising a camera (Figure 4 and Figure 5 ‘198’) and Dempski teaches a mobile unit, also in the form of wearable eyeglasses (Figure 1 ‘10’), wherein an optical sensing detection device is used to detect objects (Figure 1, [0012]). In addition Dempski teaches that a current location of the one wearable mobile device is determinable by comparing data from the optical sensing detection device of the one wearable mobile unit with the stored at least one of the geographic arrangements of facilities and optical markers; wherein the geometric similarity algorithms are used to detect a position and orientation of the optical sensing detection device ([0026] “In addition, visual markers placed on stationary objects such as walls or stationary equipment may be mapped into a database relative to the physical layout of the industrial facility. This allows the computer system to match the viewed marker to a stored physical location so as to determine approximately where the worker is physically located whenever such marker is "seen" by the system.”) or information about the target object ([0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Demspki in the system and methods disclosed by Bravo in order to use a cost effective method of location and object tracking (Dempski [0023]) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

A1. Appellant argues that there is no teaching found in the cited references that suggests navigation data for the mobile unit is based on a comparison of the data from the optical sensing detection device of the mobile unit with: reference data or model data stored in the data-processing system or in the mobile unit; and a position of a current target object of the assigned list of goods of the mobile unit.  The Examiner disagrees.  It is in the combination of references that teach this claim.  As above in A.   Bravo discloses a mobile device, in the form of wearable eyeglasses, comprising a camera (Figure 4 and Figure 5 ‘198’) and Dempski teaches a mobile unit, also in the form of wearable eyeglasses (Figure 1 ‘10’), wherein an optical sensing detection device is used to detect objects (Figure 1, [0012]). In addition Dempski teaches that a current location of the one wearable mobile device is determinable by comparing data from the optical sensing detection device of the one wearable mobile unit with the ([0026] “In addition, visual markers placed on stationary objects such as walls or stationary equipment may be mapped into a database relative to the physical layout of the industrial facility. This allows the computer system to match the viewed marker to a stored physical location so as to determine approximately where the worker is physically located whenever such marker is "seen" by the system.”) or information about the target object ([0015]). 

A2.  Appellant argues that the cited references does not teach not transmitting navigation information for a next object of the assigned list of goods of the specific mobile device until: the current target object or a placeholder replacement object for the current target object is detected by the optical sensing detection device of the mobile device; the data processing device identifies the detected current target object or placeholder replacement object for the current target object; and the movement of the detected current target object or placeholder replacement object for the current target object from a storage location to a target location is detected and logged.  The Examiner disagrees.  As in A. above, it is in the combination of references that teach this negative limitation and the basis for the combination. Bravo discloses determining and transmitting to the mobile unit the best route through the facility which allows the user to obtain all of the products in a list ([0059]) and Schon further teaches transmitting a picklist to a mobile unit (list of items to be picked) in for example, paragraph [0060] which recites in part “The master computer system 320, through program 323, proceeds to identify items in database 322 that are needed to fill the order, and generates a picklist for the order. This picklist is then transmitted to a pallet 330 via RF transmitter 314.”  Further, in paragraph [0064], Schon teaches displaying the location of each item to be picked (the list with objects’ locations). The picklist in Schon includes locations of the objects which can be picked in the most efficient manner [0061], thus Schon teaches an order comprising an assigned route-optimized list of goods.  Schon further discloses graphically displaying directions to items to be picked ([0065]).   In addition, Schon discloses detecting target object or placeholder for object (Schon Abstract, Figure 5 ‘508’), confirming detection (Figure 5 ‘509’‘510’), detecting and logging retrieval of object (Figure 5, ‘511’) and then sending new navigation instructions for the next item (Figure 5, ‘514’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Schon in the system and methods disclosed by Bravo in order to reduce errors when fulfilling orders.  Specifically the detection/verification/logging of an item retrieval event by Schon is the basis for the negative limitation of “not transmitting…until”, it is to reduce errors involved in picking a picklist, whereby the next set of instructions are not sent until the current pick is detected and verified. 


A3.  Appellant further argues that Bravo does not teach the glasses have an optical sensing detection device.  The Examiner disagrees.  Bravo teaches a camera built into the glasses. (Figure 5 ‘198’ which includes '208' as in Figure 8, [0039] “208 in this embodiment is configured as a camera”)  Further Appellant argues that because there is not an optical sensing detection device that there is no reason to combine.  The Examiner asserts that since there is a camera that there is a reason to combine.

A4. Appellant further argues that Bravo does not teach the negative limitation of “not transmitting navigation information….until”.  As pointed out in A. above, it is the combination of references that teach this limitation.

A5. Appellant further argues that Bravo and Schon does not teach “an assigned list of goods from the data-processing system to the mobile unit; and cyclically receiving navigation data…”  The Examiner disagrees.  Bravo discloses determining and transmitting to the mobile unit the best route through the facility which allows the user to obtain all of the products in a list ([0059]) and Schon further teaches transmitting a picklist to a mobile unit (list of items to be picked) in for example, paragraph [0060] which recites in part “The master computer system 320, through program 323, proceeds to identify items in database 322 that are needed to fill the order, and generates a picklist for the order. This picklist is then transmitted to a pallet 330 via RF transmitter 314.”  Further, in paragraph [0064], Schon teaches displaying the location of each item to be picked (the list with objects’ locations). The picklist in Schon includes locations of the objects which can be picked in the most efficient manner [0061], thus Schon teaches an order comprising an assigned route-optimized list of goods.  Schon further discloses graphically displaying directions to items to be picked ([0065]).   In addition, Schon discloses detecting target object or placeholder for object (Schon Abstract, Figure 5 ‘508’), confirming detection (Figure 5 ‘509’‘510’), detecting and logging retrieval of object (Figure 5, ‘511’) and then sending new navigation instructions for the next item (Figure 5, ‘514’).

A6. The Appellant argues that the applied art generally uses RF triangulation for pathing and picking, whereas the instant application relies on using optical input compared to reference data to determine pathing and picking information. In response to this, the Examiner notes that it is the combination of references that teach this, Shon in view of Bravo teaches a mobile unit with optical sensing and displaying capabilities that receives a route optimized list and displays directions to the items on the list (see previous citations). Dempski is brought in to teach the comparison of image data such as markers in determining location and coordinating movement of people throughout the space (see previous citations). The combination of references teach the route optimized picklist and the visual detection and navigation system and method as presented.

Arguments concerning at least independent claim 6.

B1. Appellant argues that there is no proper modification of Bravo in view of Schon and Dempski that would have been reasonable understood by those ordinarily skilled in the art to render the claims obvious.  The Examiner disagrees.   Bravo discloses a device comprising: a mobile unit with optical sensing detection device, optical display device, data processing device and data transmission and with a (see citations in claim 1 above). 
Bravo does not explicitly disclose that the device is for carrying out visual technical support of manual picking processes of an order. 
However, Bravo discloses the central electronic data processing system optimizing a route for a list of objects for the mobile unit ([0059]) and Schon teaches transmitting a picklist to a mobile unit (list of items to be picked) in for example, paragraph [0060] which recites in part “The master computer system 320, through program 323, proceeds to identify items in database 322 that are needed to fill the order, and generates a picklist for the order. This picklist is then transmitted to a pallet 330 via RF transmitter 314.”  Further, in paragraph [0064], Schon teaches displaying the location of each item to be picked (the list with objects’ locations). The picklist in Schon includes locations of the objects which can be picked in the most efficient manner [0061], thus Schon teaches a route-optimized list of objects.  Schon further discloses graphically displaying directions to items to be picked ([0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Schon in the system and methods disclosed by Bravo in order to pick objects from orders more efficiently and to reduce errors in picking. 
Bravo does not explicitly disclose software for image data processing, wherein at least one of geographic arrangements or optical conditions through at least one of shape, color and/or pattern are located within an environment in which the system operates and geographical locations of these at least of geographic arrangements or 
However, Bravo discloses a mobile device, in the form of wearable eyeglasses, comprising a camera (Figure 4 and Figure 5 ‘198’) and Dempski teaches a mobile unit, also in the form of wearable eyeglasses (Figure 1 ‘10’), wherein an optical sensing detection device is used to detect objects (Figure 1, [0012]). In addition Dempski teaches image data processing software ([0012] “The wearable computer 24 or the processor 34 preferably includes a visual marker or pattern recognition system such as, but not limited to, the ARToolKit developed by and available from the University of Washington.”);  optical markers through at least one of shape, color and pattern, (Figure 1, ‘18’, [0026] “visual markers placed on stationary objects such as walls or stationary equipment”); at least one of the central electronic data processing system and the data processing device include geometric similarity algorithms ([0024] “the toolkit captures the pattern inside the square and matches it against predetermined pattern templates.”), and [a current location of the one wearable mobile device] is determinable by comparing data from the optical sensing detection device of the one wearable mobile unit with the stored at least one of the geographic arrangements of facilities and optical markers; wherein the geometric similarity algorithms are used to detect a position and orientation of the optical sensing detection device ([0026] “In addition, visual markers placed on stationary objects such as walls or stationary equipment may be mapped into a database relative to the physical layout of the industrial facility. This allows the computer system to match the viewed marker to a stored physical location so as to determine approximately where the worker is physically located whenever such marker is "seen" by the system.”) or information about the target object ([0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Demspki in the system and methods disclosed by Bravo in order to use a cost effective method of location and object tracking (Dempski [0023]) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


B2.  Appellant argues that Bravo does not disclose at least one of geographic arrangements or optical conditions through at least one of shape, color and pattern are located within an environment in which the system operates…  The Examiner asserts that it is the combination of references that teach the limitations not any single reference.  Bravo discloses a mobile device, in the form of wearable eyeglasses, comprising a camera (Figure 4 and Figure 5 ‘198’) and Dempski teaches a mobile unit, also in the form of wearable eyeglasses (Figure 1 ‘10’), wherein an optical sensing detection device is used to detect objects (Figure 1, [0012]). In addition Dempski teaches image data processing software ([0012] “The wearable computer 24 or the processor 34 preferably includes a visual marker or pattern recognition system such as, but not limited to, the ARToolKit developed by and available from the University of Washington.”);  optical markers through at least one of shape, color and pattern, attached on walls or stationary equipment (Figure 1, ‘18’, [0026] “visual markers placed on stationary objects such as walls or stationary equipment”); at least one of the central electronic data processing system and the data processing device include geometric similarity algorithms ([0024] “the toolkit captures the pattern inside the square and matches it against predetermined pattern templates.”), and [a current location of the one wearable mobile device] is determinable by comparing data from the optical sensing detection device of the one wearable mobile unit with the stored at least one of the geographic arrangements of facilities and optical markers; wherein the geometric similarity algorithms are used to detect a position and orientation of the optical sensing detection device ([0026] “In addition, visual markers placed on stationary objects such as walls or stationary equipment may be mapped into a database relative to the physical layout of the industrial facility. This allows the computer system to match the viewed marker to a stored physical location so as to determine approximately where the worker is physically located whenever such marker is "seen" by the system.”) or information about the target object ([0015]). 


B3.  Appellant argues that Bravo does not disclose a mobile unit with an optical sensing detection device.  The Examiner disagrees.  Bravo teaches a camera built into the glasses. (Figure 5 ‘198’ which includes '208' as in Figure 8, [0039] “208 in this embodiment is configured as a camera”)  Further Appellant argues that because there is not an optical sensing detection device that there is no reason to combine.  The Examiner asserts that since there is a camera that there is a reason to combine

B4. The Appellant argues that the applied art generally uses RF triangulation for pathing and picking, whereas the instant application relies on using optical input compared to reference data to determine pathing and picking information. In response to this, the Examiner notes that it is the combination of references that teach this, Shon in view of Bravo teaches a mobile unit with optical sensing and displaying capabilities that receives a route optimized list and displays directions to the items on the list (see previous citations). Dempski is brought in to teach the comparison of image data such as markers in determining location and coordinating movement of people throughout the 

Arguments concerning at least Dependent claims 5, 7-10, 12, 17-20 and 23.
C1.  Appellant argues that the cited prior art does not teach using inertial sensors with complete detection of a movement and orientation of an order picker.  And further that there is no reason for modifying Bravo in view of Schon and Dempski.  The Examiner disagrees.  Bravo discloses ([0038] “3-axis gyroscope” In addition, please note that this claim includes intended use language and optional language.  Further, this claims appears to further limit a system and not a method, thus, claim 5 may be interpreted as reciting non-functional descriptive material.  With regards to reason to combine please seen previous arguments for why the references should be combined.

C2. Appellant argues that the cited prior art does not teach the limitations of claim 7.  The Examiner disagrees.  Bravo discloses attaching markers on facility fixtures for digital modeling ([0040]) and Dempski discloses wherein the optical sensing detection device is a pattern scanner with laser, and the optical marker comprises an attachment coupled to a floor, on walls, on objects or on shelves, wherein a current position and orientation of the respective optical sensing detection device is determinable by the data processing device of the mobile unit or after transmission of the pattern information by the central electronic data processing system, wherein the pattern scanner with laser comprises a barcode scanner ([0010] “The databases may include, but are not limited to, a visual marker library 36, visual marker location maps 38.”[0023] “Visual based markers are preferred for the system because they are extremely low cost. The visual markers can be bar codes, dot matrix codes, or other recognizable patterns, such as letters and numbers.” [0026] “In addition, visual markers placed on stationary objects such as walls or stationary equipment may be mapped into a database relative to the physical layout of the industrial facility.” [0024] “the toolkit captures the pattern inside the square and matches it against predetermined pattern templates.”

C3. Appellant argues that the cited prior art does not teach the limitations of claim 8.  The Examiner disagrees.  Bravo discloses further comprising passive transponders attached to support position analysis ([0040] “digital model 110 may be automated. For example, store fixtures may be equipped with identification devices, active or passive, which can be used to track the location of the fixture within the store 100 using the communications network 126.”), and the mobile unit further comprises transponder reader devices, wherein the passive transponders comprise RFID tags.   (the mobile unit comprising RF communication circuit 202 (Figure 8) as well as the mobile unit receiving transmitted signals [0051]).  Dempski teaches wherein a code of a marker permits inferences to be made on at least one of the position, orientation and designation of an object (Figure 1, [0013] “The databases 36, 38, 40 and 42 store the information or data associated with the objects associated with the visual markers and or mapped locations of the visual markers”; [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to, as Dempski teaches, infer location information about objects based on information gathered from data sources near it, in the system and methods disclosed by Bravo in order to use a cost effective method of location tracking by not having to tag each item individually, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

C4.  Appellant argues that the cited prior art does not teach the limitations of claim 9.  The Examiner disagrees.  Please see the above arguments in regards to claim 6 above.

C5.  Appellant argues that the cited prior art does not teach the limitations of claim 12.  The Examiner is confused by this as claim 12 is a withdrawn claim.  

C6.  Appellant argues that the cited prior art does not teach the limitations of claim 19.  The Examiner disagrees.  Bravo discloses further comprising passive transponders attached to support position analysis ([0040] “digital model 110 may be automated. For example, store fixtures may be equipped with identification devices, active or passive, which can be used to track the location of the fixture within the store 100 using the communications network 126.”), and the mobile unit further comprises transponder reader devices, wherein the passive transponders comprise RFID tags.   (the mobile unit comprising RF communication circuit 202 (Figure 8) as well as the mobile unit receiving transmitted signals [0051]).  Dempski teaches wherein a code (Figure 1, [0013] “The databases 36, 38, 40 and 42 store the information or data associated with the objects associated with the visual markers and or mapped locations of the visual markers”; [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to, as Dempski teaches, infer location information about objects based on information gathered from data sources near it, in the system and methods disclosed by Bravo in order to use a cost effective method of location tracking by not having to tag each item individually, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


C7.  Appellant argues that the cited prior art does not teach the limitations of claim 20.  The Examiner disagrees.  Please see the above arguments in regards to claim 6 above.


C8.  Appellant argues that the cited prior art does not teach the limitations of claim 23.  The Examiner disagrees.  Please see the above arguments in regards to claim 1 above.

Arguments relating to claims 2-4 and 16.
D1. Appellant argues that the Examiner has refused to provide information with regards to the Official Notice. The Official Notice was taken in the first office action mailed 10/03/2016 by then Examiner Hajime Rojas.  The Official Notice was not properly traversed as per MPEP 2144.03 as the Applicant did not point out the supposed errors in the Examiners rejection, which includes stating why the noticed fact is not considered to be common knowledge or well-known in the art, merely requesting art that solidifies the Official Notice is not sufficient to properly traverse the Official Notice. 
Further, in the brief, the Appellant has stated that the Examiner has taken Official Notice for transmitting the detected movement to the system, which recognizes the error or triggering warning messages to the optical display device.  This is the first time this has been argued.  
In regards to claim 2, Schon teaches wherein, starting navigation for a new list of objects or for a supplemented current list of objects, the method comprises: navigating the respective mobile unit to a transport aid to be currently used, which is empty when navigating to a new list of objects or partially filled when navigating to a supplemented current list of objects ([0046]).  The Official Notice was taken for the other “optional” limitations, therefore the claim was fully rejected using supplied art. Further, the same Official Notice was taken in the parent case 12/554,600 and deemed to be admitted prior art, see specifically claims 16 of the parent case, therefore the noticed facts of the Official Notice are considered to be admitted prior art for the child case.


In regards to claim 16, the same Official Notice was taken in the parent case 12/554,600 and deemed to be admitted prior art, see specifically claim 22 of the parent case, therefore the noticed facts of the Official Notice are considered to be admitted prior art for the child case.
Further, all other previous attempts by the Appellant to traverse the Official Notice in previous Office Actions were not of the noticed facts of the Official Notice taken, but on the reason to combine the noticed facts with the other supplied art.
For the reasons to combine the references please see above arguments in regards to claims 1 and 6 and previous final action in regards to the combination including the Official Notice.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
Conferees:
                                                                                                                                                                                                        /FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.